GLD-178                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1608
                                     ___________

                                   JUAN WIGGINS,
                                           Appellant

                                           v.

BRIAN STRING, Union President; JOSEPH HANSEN, International Pres.; ANTHONY
  BENIGNO, Secr. Treasurer; CARMINE DELVICARIO, Union Rep.; DANETTE
                  PALMORE, Chairperson; RICKY WILKS
                 ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                              (D.N.J. Civ. No. 10-cv-01710)
                    District Judge: Honorable Joseph H. Rodriguez
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. ' 1915(e)(2)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 5, 2011

          Before: AMBRO, CHAGARES AND GREENBERG, Circuit Judges

                             (Opinion filed: May 18, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Appellant, Juan Wiggins, appeals the District Court=s order dismissing his pro se

complaint. Upon consideration of the record, we conclude that the District Court
properly determined that Wiggins’ claims were subject to dismissal under Fed. R. Civ. P.

12(b)(6). Therefore, because the appeal presents no arguable issues of fact or law, we

will dismiss it pursuant to 28 U.S.C. ' 1915(e)(2)(B), and we do so with little discussion.

       Wiggins filed a complaint in the United States District Court for the District of

New Jersey on April 1, 2010, apparently upset about the termination of his employment

from the Village ShopRite in Absecon, New Jersey. Named as defendants were officials

of United Food and Commercial Workers Local Union No. 152 (“Local Union 152”) and

the UFCW International President. As liberally construed by the District Court, Wiggins’

complaint alleged a breach of fiduciary duty by Local Union 152 defendants, as well as

equal protection and due process violations. Wiggins was thereafter afforded the

opportunity to file an amended complaint. In an attempt to properly plead subject matter

jurisdiction, Wiggins filed an amended complaint pursuant to 42 U.S.C. §§ 1983, 1985

and 1986 on April 30, 2010. Wiggins added ShopRite’s store manager as a defendant,

and alleged that he was denied due process and equal protection when he was terminated

from his position at ShopRite. Wiggins sought, inter alia, monetary damages in the

amount of $5,000,000.

       The Local Union 152 defendants responded to the complaint with a motion to

dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6).1 In a Memorandum Opinion and Order


1
  We note that the Local Union 152 defendants asserted in the District Court that they
were never properly served with the amended complaint. There is likewise no indication
that the other two defendants received proper service of process of either the complaint or
the amended complaint.

                                             2
entered on February 10, 2011, the District Court granted defendants= Rule 12(b)(6)

motion and dismissed the amended complaint. The court also denied Wiggin’s request

for the imposition of sanctions against the moving defendants. This timely appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. ' 1291, and review de novo the

District Court=s grant of a Rule 12(b)(6) motion. See Lora-Pena v. F.B.I., 529 F.3d 503,

505 (3d Cir. 2008). ATo survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.@

Ashcroft v. Iqbal, B U.S. B , 129 S. Ct. 1937, 1949 (2009) (internal quotations omitted);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (complainant must

Aprovide the grounds of his entitlement to relief [with] more than labels and conclusions .

. ..@). We do not hesitate to conclude that the District Court properly determined that the

Local Union 152 defendants are not state actors nor were there any allegations that they

acted under “color of state law,” as is necessary for a private entity to be sued under §

1983. See Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323-24 (2d Cir. 2002) (labor

unions generally are not state actors); Jackson v. Temple Univ. of Commw. Sys. of

Higher Educ., 721 F.2d 931 (3d Cir. 1983) (affirming grant of summary judgment where

union’s refusal to bring plaintiff’s grievance to arbitration was not action under color of

law). The District Court thus did not err in dismissing Wiggins’ claims filed pursuant to

§ 1983, or those filed pursuant to §§ 1985 and 1986.

       We further agree with the District Court=s conclusion that any claim Wiggins

                                                3
intended to allege in the form of a breach of the duty of fair representation under the

National Labor Relations Act is barred by the applicable six-month statute of limitations.

See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 170-71 (1983). Such a breach

had to have occurred, at the latest, on June 22, 2009, when the Local 152 Executive

Board denied Wiggins’ administrative appeal. Wiggins’ complaint filed on April 1,

2010, was submitted more than three months beyond the permissible period. Finally, the

District Court certainly did not err in denying Wiggins’ motion for sanctions. Wiggins’

request for sanctions was based on defendants’ failure to answer his complaint. With

respect to this argument, we would simply note that defendants responded to the amended

complaint by timely filing a motion to dismiss as permitted by Fed. R. Civ. P. 12(b).

Thus, sanctions were not warranted.

       Accordingly, because the appeal lacks merit, we will dismiss it pursuant to 28

U.S.C. ' 1915(e)(2)(B). Neitzke v. Williams, 490 U.S. 319 (1989).




                                             4